Citation Nr: 1720758	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic respiratory disorder.


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from May 1990 to May 1993. 

The Veteran's military duty included service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board ) following a Board Remand dated June 27, 2016.  This matter was originally on appeal from a rating decision dated April 2, 2009, of the Department of Veterans Affairs in Atlanta, Georgia, which denied entitlement to service connection for a respiratory condition.  

The Board notes that the VBMS record is devoid of documents including various service medical records (SMRs) and other records, inasmuch as the Veteran's C-file was lost by the United States Postal Service in 2012, and has been rebuilt.  The United States Court of Appeals for Veterans Claims (Court), held that the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened where the SMRs are presumed destroyed.  See O'Hare v. Derwinski, 1 Vet. App 365 (1991).  As such, the Board's obligation is heightened in this case. 

Although not claimed by the Veteran, the Board previously expanded his claim for entitlement to service connection for a chronic respiratory disorder to include  chronic obstructive pulmonary disorder (COPD).  Now, the Board once again is broadening the claim to include allergic rhinitis, and a deviated septum, where the January 2017 VA examiner has noted diagnoses of latter two disabilities.  The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App.1, 5-6 (2009).  


REMAND

After reviewing the claims file, including lay statements provided by the Veteran, and considering that some of the Veteran's SMRs have been lost, the Board finds that the issue of service-connection for chronic respiratory disability must be remanded and further development is needed so that a VA examination can be performed to determine the nature and likely etiology of the Veteran's disability. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  




Inadequate VA Medical Opinion

In the remand of June 2016, the examiner was required to specify the basis of the medical opinion with regard to the Veteran's chronic respiratory condition.  Further, the Board required specification as to the Veteran's COPD condition, which the examiner concluded was not connected to his military service.  However, the Board finds the subsequent January 2017 medical opinion to be inadequate and a remand is necessary for a more thorough opinion.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

First, the examination report appears to be internally inconsistent.  For example, in the report, the examiner checks the box that states that the Veteran has "Other pulmonary conditions, pertinent physical findings or scars due to pulmonary conditions."  This implies that the Veteran has an active pulmonary condition.   However, later in the report the physical examination for COPD shows that his pulmonary hila and vascularity are normal.  No indication is made as to the referenced pulmonary condition mentioned earlier, which may include COPD. 

Second, the examiner indicates that the Veteran was diagnosed with allergic rhinitis and a deviated septum which the examiner seemingly distinguishes from a pulmonary condition.  The examiner should clarify whether COPD is a pulmonary disease, which is separate and distinct from a chronic respiratory illness and whether they are related.

Third, the examiner refers to the 2007 and 2015 diagnosis of COPD, and concludes that the results were inconclusive.  There is no indication, as to how the examiner reached this result.  The examiner based her findings on the fact that VA records do not show the Veteran receiving on-going treatment for COPD.  Other than making reference to bronchodilators, the examiner does not state what kind of on-going treatment is required for COPD.  The examiner simply reached a conclusion and failed to provide a "reasoned medical explanation" as to how this led her to make her conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008), and see Stefl v. Nicholson, 21 Vet. App. 120,124 (2007).
The Board notes that the examiner in January 2017, indicated that she could not obtain adequate reports as to the Veteran's pulmonary due to the poor efforts of the Veteran.  While the VA has a duty to assist the Veteran, "[t]he duty to assist is not always a one-way street."  If the Veteran wishes VA assistance in support of his claim, he must avail himself of that assistance through his own cooperation.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Hence, the RO is to inform the Veteran that he must attend the examination and cooperate with the examination or his claim may be decided on the existing record.  See 38 C.F.R § 3.655(b) (2016).  


Evidence from missing SMRs

The Board notes that although VA does not now have access to the Veteran's SMRs, the RO in the April 2009 rating decision, reviewed his SMRs and rendered a decision based on its review of his SMRs.  Importantly, the RO acknowledged that there was a record of treatment in service for "respiratory symptoms" although it also noted that "on September 3, 1993, following active military service, [the Veteran was] treated for nasal congestion, [and] no permanent residual or chronic disability subject to service connection [wa]s shown by the service medical records or demonstrated by evidence following service."  Given such, as this case is being remanded for another examination, the examiner should consider the Appellant's lay statement and that his SMRs did include evidence of respiratory symptoms.


Duty to Assist

As to the duty to assist, the Veteran's DD Form 214 lists him as a "Field Radio Operator," while in service.  The Veteran contends his disability results from being exposed to burning oil and diesel fuel.  However, his statement as to this exposure has not been developed.  Given such, the RO should contact the JSSRC or other appropriate entity to verify whether the Veteran was exposed to burning oil and worked in burning pits for four hours, three times a week as he contends, and whether the Veteran transported diesel fuel while in Iraq and Iran.

Finally, the Veteran in the January 2017 examination reported that he had two nasal surgeries after separating from service, one at  the Martin Army Hospital and one at the Birmingham, Alabama VA Medical Center (BVAMC).  Although he did not specify the dates, from a review of the record it does not appear that these records were secured.  Given such, remand is warranted to comply with the duty to assist and secure these records.

Accordingly, the case is REMANDED for the following action:

1. The RO should request and associate with the record all available outstanding VA treatment records since December 2015 .

2. The RO should contact the Veteran and determine the dates of treatment for his nasal surgeries at the Martin Army Hospital and the Birmingham, Alabama VA Medical Center, and secure these records.

3. The RO should contact the JSSRC or other appropriate entity to verify whether the Veteran, whose MOS was "Field Radio Operator" :

      a). was exposed to burning oil,
      b). worked in burning pits, or
      c). transported diesel fuel while in Iraq and Iran.

4. The RO should make a specific written determination as to whether the Veteran was exposed to burning oil, worked in burning pits, or transported diesel fuel.

5. After the above development has been completed, the AOJ should have the Veteran scheduled for a VA examination with a specialist to determine the nature and likely etiology of his chronic respiratory disability/ies, to include whether any are related to burning oil and/or diesel fuel.  Specifically, identifying all diagnoses.

The VA examiner is requested to address the following:

1.  With respect to Allergic Rhinitis and Deviated Septum the Examiner should:

a)  After reviewing the entire record, opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed allergic rhinitis or deviated septum was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

b).  The examiner should specify the nature and etiology of the deviated septum and allergic rhinitis, specifically whether it is related to the Veteran's other chronic respiratory illness.

c)  The examiner should note that the Veteran has indicated that he developed a chronic respiratory illness and nasal congestion while serving in Iraq and Iran.  The Veteran is competent to testify as to the symptoms he developed during service, and that he suffered such symptoms thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007).  Thus, the Veteran's statements as to his symptoms should be considered by the examiner, as well as that he was treated in service for "respiratory symptoms" as stated in the April 2009 rating decision.

The VA examiner is asked to consider the Veteran's lay statements regarding working around burning oil and burning pits and transporting diesel fuel while in Iraq and Iran, if verified, and comment on whether the Veteran's disabilities are caused by such.  

2.  With respect to the COPD claim, the Examiner should:

a)  Determine whether or not the Veteran's COPD condition is at least as likely as not related to, or had its onset during the Veteran's active military service.

(b)  Distinguish the nature of the COPD as a pulmonary or respiratory condition, and state whether or not the diseases are the same or related to the Veteran's other diagnoses of allergic rhinitis and deviated septum, or whether or not the diseases are separate and distinct.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

6. The Veteran is to be notified that it is his responsibility to report for the examination AND to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West 2014).



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


